   Case 20-10371        Doc 11   Filed 06/03/20 Entered 06/03/20 12:55:18          Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                          )          Case No.: 20-10371
                                                 )
 Witold Matysiak,                                )          Chapter 7
                                                 )
                                                 )          Hon. Carol A. Doyle
                                                 )
                                                 )
                                      Debtor(s). )

                                    NOTICE OF MOTION

TO: See Attached List


       PLEASE TAKE NOTICE that on Thursday, June 18, 2020 at 10:00 AM, I will appear before
the Honorable Carol A. Doyle, or any judge sitting in that judge’s place, and present the MOTION TO
DISMISS DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use
an account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by
calling Court Solutions at (917) 746-7476.

         If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                                     /s/ Roman L. Sukley
                                                     Roman L. Sukley, Trial Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 886-3324
   Case 20-10371           Doc 11     Filed 06/03/20 Entered 06/03/20 12:55:18             Desc Main
                                        Document     Page 2 of 3



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  In Re:                                              )           Case No.: 20-10371
                                                      )
 Witold Matysiak,                                     )           Chapter 7
                                                      )
                                                      )           Hon. Carol A. Doyle
                                                      )
                                                      )
                                           Debtor(s). )



         MOTION TO DISMISS DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1

         PATRICK S. LAYNG, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by his Trial Attorney, Roman L. Sukley, hereby requests this Court to limit notice to that

given, dismiss the above-captioned Chapter 7 case under § 707(a) of the Bankruptcy Code and for other

relief. In support of this request, the U.S. Trustee respectfully states to the Court as follows:

           1.       The Debtor filed a petition for relief under Chapter 7 of the Bankruptcy Code on May 2,

 2020.

           2.       Though required under § 521 of the Bankruptcy Code, the Debtor failed to file the

 following documents:

                  A timely-obtained certificate of credit counseling. The credit counseling
                ✔ certificate on file is stale-dated.

                    A Form 122A-1, and if applicable: Form 122A-1Supp or Form 122A-2
                    Complete Schedules and a Statement of Financial Affairs



           3.       The U.S. Trustee believes that filing a stale-dated credit counseling certificate is

 cause to dismiss this case under § 707(a) of the Code. Under the circumstances of this case, the

 U.S. Trustee also believes notice of this motion is adequate under § 102 of the Code.
  Case 20-10371       Doc 11    Filed 06/03/20 Entered 06/03/20 12:55:18          Desc Main
                                  Document     Page 3 of 3




       WHEREFORE, the U.S. Trustee respectfully asks the Court to limit notice of this motion

to that given and dismiss this Chapter 7 case under § 707(a) of the Bankruptcy Code.



Dated: June 3, 2020                         By:    /s/ Roman L. Sukley
                                                   Roman L. Sukley, Trial Attorney
                                                   OFFICE OF THE U.S. TRUSTEE
                                                   219 South Dearborn Street Room 873
                                                   Chicago, IL 60604
                                                   (312) 886-3324
